IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

N. M. B., IN THE INTEREST OF           NOT FINAL UNTIL TIME EXPIRES TO
E. R. S., A MINOR,                     FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
      Petitioner,
                                       CASE NO. 1D14-3414
v.

THE STATE OF FLORIDA,
DEPARTMENT OF CHILDREN
AND FAMILIES, N. M., AND
D. S.,

     Respondents.
___________________________/

Opinion filed August 1, 2014.

Amended Petition for Writ of Prohibition -- Original Jurisdiction.

Melissa Posey Furman, of Furman & Furman Attorneys, LLP, Loxley, Alabama, for
Petitioner.

Kelley Schaeffer, Guardian ad Litem Program, Sanford, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, C. J., BENTON and MARSTILLER, JJ., CONCUR.